UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     KENNETH B. ADKINS,                              DOCKET NUMBER
                  Appellant,                         SF-0752-16-0294-I-1

                  v.

     DEPARTMENT OF DEFENSE,                          DATE: December 12, 2016
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Kenneth B. Adkins, FPO, APO/FPO Pacific, pro se.

           Sandra K. Whittington, Esquire, Fort Lee, Virginia, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     sustained his removal. Generally, we grant petitions such as this one only when:
     the initial decision contains erroneous findings of material fact; the initial
     decision is based on an erroneous interpretation of statute or regulation or the
     erroneous application of the law to the facts of the case; the administrative

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                        2

     judge’s rulings during either the course of the appeal or the initial decision were
     not consistent with required procedures or involved an abuse of discretion, and
     the resulting error affected the outcome of the case; or new and material evidence
     or legal argument is available that, despite the petitioner’s due diligence, was not
     available when the record closed. Title 5 of the Code of Federal Regulations,
     section 1201.115 (5 C.F.R. § 1201.115). After fully considering the filings in this
     appeal, we conclude that the petitioner has not established any basis under section
     1201.115 for granting the petition for review. Therefore, we DENY the petition
     for review and AFFIRM the initial decision, which is now the Board’s final
     decision. 5 C.F.R. § 1201.113(b).
¶2        The agency removed the appellant from his position as a Store Worker,
     WG-04, with the Department of Defense in Sasebo, Japan , on the charge of
     conduct unbecoming a Federal employee.          Initial Appeal File (IAF), Tab 1
     at 1, 9-11.     The charge contained 10 specifications and arose from 3 female
     coworkers asserting that the appellant had made inappropriate comments to them
     with a sexual undertone and had made sexually suggestive gestures at them. IAF,
     Tab 4 at 37-39.     The agency issued a proposed removal notice to which the
     appellant provided a response and, on January 19, 2016, the agency issued the
     notice of final decision removing him from his position.       Id. at 19-21, 23-24,
     30-31, 37-40.
¶3        The appellant filed an appeal of his removal, denying some specifications of
     the charge and arguing on other specifications that the women misunderstood
     him. IAF, Tab 1. He raised affirmative defenses of discrimination based on race
     and national origin, and harmful error based on alleged unfair treatment and
     imposition of discipline harsher than provided by agency policy and procedure.
     IAF, Tab 13 at 1. He relied on his own statements and a letter signed by several
     coworkers stating that they never witnessed the appellant engage in any
     inappropriate behavior or discussion with any other coworkers.        IAF, Tab 12
     at 4-13, Tab 14 at 4-6. The agency relied on statements from the three women
                                                                                      3

     and the appellant’s supervisor.   The first woman, D.D., provided an unsworn
     statement regarding specifications 1-3. IAF, Tab 4 at 57. The second woman,
     M.R., provided a sworn statement regarding specifications 4-9.       IAF, Tab 15
     at 11-13.   The third woman, D.B., provided an unsworn statement regarding
     specification 10. IAF, Tab 4 at 49. The appellant’s supervisor, S.C., provided an
     unsworn statement regarding her interactions with D.D., M.R., and the appellant.
     Id. at 46-47.
¶4         Because the appellant did not request a hearing, the administrative judge
     issued an initial decision based on the written record. IAF, Tab 1 at 2, Tab 16,
     Initial Decision (ID) at 1. The administrative judge found the appellant’s denials
     and explanations to be less credible than the women’s statements and, thus, found
     that the agency proved its charge. ID at 5-7, 10-12. The administrative judge
     further found that the appellant failed to prove his affirmative defenses.     ID
     at 12-17.   The administrative judge determined that the agency’s choice of
     penalty was within the bounds of reasonableness. ID at 18-20. The appellant has
     filed a petition for review challenging the administrative judge’s credibility
     determinations and factual findings, claiming that the agency failed to correctly
     consider the relevant factors in imposing a removal penalty, and reasserting his
     affirmative defenses of discrimination and harmful error .   Petition for Review
     (PFR) File, Tab 1. The agency has filed an opposition to the appellant’s petition.
     PFR File, Tab 3.

                     DISCUSSION OF ARGUMENTS ON REVIEW
¶5         Generally, an agency is required to prove its charges in an adverse action
     appeal by preponderant evidence. 5 U.S.C. § 7701(c)(1)(B). A charge of conduct
     unbecoming has no specific elements of proof; the agency establishes the charge
     by proving the appellant committed the acts alleged under this broad label.
     Canada v. Department of Homeland Security, 113 M.S.P.R. 509, ¶ 9 (2010). On
     review, the appellant argues that the agency did not meet its burden, and
                                                                                       4

     generally challenges the administrative judge’s credibility findings and findings
     of fact. PFR File, Tab 1 at 2-3.
¶6        When, as here, no hearing was held and the administrative judge’s findings
     were based solely on the written record, the Board will give those findings only
     the weight warranted by the record and the strength of her conclusions. Donato
     v. Department of Defense, 34 M.S.P.R. 385, 389 (1987). However, the Board will
     not reconsider an administrative judge’s factual findings simply based on an
     allegation that she failed to give sufficient weight to one party’s evidence or gave
     too much weight to the other party’s evidence. Id. at 389-90.
¶7        Here, the administrative judge’s credibility findings were based on the
     written record, including statements from all witnesses and the appellant.       ID
     at 4-12. She took into consideration whether the witness statements were sworn
     or unsworn, what motivations each witness and the appellant would have for
     providing a false statement, internal consistencies within each statement, and
     external consistencies with other statements. ID at 5-8, 10-12. We find that there
     are no other, more persuasive indicia of credibility in the record than those relied
     on by the administrative judge that might form a basis to reverse the
     administrative judge’s credibility determinations.
¶8        We also find that, in making her factual findings, which were based on her
     credibility determinations, the administrative judge considered the evidence as a
     whole, drew appropriate inferences, and made well-reasoned conclusions.          ID
     at 3-12. The appellant has failed to identify any specific evidence in the record
     that demonstrates error in the administrative judge’s findings. We find that his
     assertions on review amount to nothing more than a disagreement with the
     administrative judge’s conclusions. We find no basis to disturb these findings,
     which are supported by the record as explained in the initial decision . See, e.g.,
     Crosby v. U.S. Postal Service, 74 M.S.P.R. 98, 105-06 (1997) (finding no reason
     to disturb the administrative judge’s findings when she considered the evidence
     as a whole, drew appropriate inferences, and made reasoned c onclusions);
                                                                                       5

      Broughton v. Department of Health & Human Services , 33 M.S.P.R. 357, 359
      (1987) (same).
¶9          The appellant also appears to argue on review that the administrative j udge
      was biased against him because she is a woman and demonstrated an “emotional
      attachment [to a] certain gender.” PFR File, Tab 1 at 3-4. In making a claim of
      bias, an appellant must overcome the presumption of honesty and integrity on the
      part of an administrative judge.     Protopapa v. Department of Transportation,
      14 M.S.P.R. 455, 459 (1983). The mere fact that the administrative judge does
      not accept the appellant’s assertions or interpret testimony in the fashion the
      appellant claims does not constitute bias. Id. Here, the appellant’s contention of
      bias is not based on any evidence of record, but rather, only demonstrates his
      disagreement with the administrative judge. Accordingly, we find the appellant’s
      claim of bias to be clearly without merit.
¶10         The appellant also challenges on review the agency’s consideration of the
      Douglas factors when it assessed the penalty of removal. PFR File, Tab 1 at 3;
      Douglas v. Veterans Administration, 5 M.S.P.R. 280, 305-06 (1981). When all of
      the agency’s charges are sustained, the Board will review the agency -imposed
      penalty only to determine if the agency considered all relevant factors and
      exercised management discretion within the tolerable limits of reasonableness.
      Ellis v. Department of Defense, 114 M.S.P.R. 407, ¶ 11 (2010). In making this
      determination, the Board must give due weight to the agency’s primary discretion
      in maintaining employee discipline and efficiency, recognizing that the Board’s
      function is not to displace management’s responsibility but to ensure that
      managerial judgment has been properly exercised. Id. The Board will modify or
      mitigate an agency-imposed penalty only when it finds the agency failed to weigh
      the relevant factors or the penalty clearly exceeds the bounds of reasonableness.
      Id.
¶11         In the initial decision, the administrative judge found that the deciding
      official conscientiously considered the aggravating and mitigating factors but that
                                                                                        6

      the seriousness of the charge and the number of instances of misconduct
      outweighed the mitigating factors. ID at 19-20. She also found, and we agree,
      that the penalty of removal does not exceed the bounds of reasonableness. ID
      at 20. As explained in the initial decision, the Board has held that removal is a
      reasonable penalty in cases involving similar misconduct. ID at 18-19 (citing
      Batts v. Department of the Interior, 102 M.S.P.R. 27 (2006); Viens v. Department
      of the Interior, 92 M.S.P.R. 256 (2002); Cisneros v. Department of Defense,
      83 M.S.P.R. 390, 396 (1999), aff’d, 243 F.3d 562 (Fed. Cir. 2000) (Table); Pugh
      v. U.S. Postal Service, 20 M.S.P.R. 326, 327 (1984)).
¶12        In his petition for review, the appellant points to specific Douglas factors to
      assert that the penalty of removal was unreasonable. He argues that he had no
      history of any prior discipline, the alleged incidents did not indicate poor
      performance, and he did not require rehabilitation. PFR File, Tab 1 at 3. The
      record makes clear, however, that the deciding official considered the appellant’s
      ability to be rehabilitated and the appellant’s good conduct and behavior during
      his reassignment during the investigation into his misconduct.         IAF, Tab 4
      at 19-20. Nonetheless, as both the deciding official and the administrative judge
      determined, any mitigating factors do not overcome the aggravating factors in this
      case, which include the seriousness of the charge, the appellant continuing to
      engage in inappropriate behavior even after being asked by coworkers to stop,
      and his supervisor’s loss in confidence in him. Id. at 20; ID at 19. We agree with
      this determination and will not disturb the agency-issued penalty.
¶13        The appellant also reiterates his affirmative defense of discrimination based
      on race and national origin. PFR File, Tab 1 at 2-3. When an appellant asserts an
      affirmative defense of discrimination under 42 U.S.C. § 2000e-16, the Board will
      inquire whether the appellant has shown by preponderant evidence that the
      prohibited consideration was a motivating factor in the contested personnel
      action. Savage v. Department of the Army, 122 M.S.P.R. 612, ¶ 51 (2015). Such
      a showing is sufficient to establish that the agency violated 42 U.S.C. § 2000e-16,
                                                                                        7

      thereby committing a prohibited personnel practice under 5 U.S.C. § 2302(b)(1).
      Savage, 122 M.S.P.R. 12, ¶ 51. If the appellant meets his burden, we then will
      inquire whether the agency has shown by preponderant evidence that the action
      was not based on the prohibited personnel practice, i.e. , that it still would have
      taken the contested action in the absence of the discriminatory motive. Id. If we
      find that the agency has made that showing, its violation of 42 U.S.C. § 2000e-16
      will not require reversal of the action. Id.
¶14         The appellant alleges that two coworkers of another race were disciplined,
      but not terminated, for engaging in similar conduct. IAF, Tab 14 at 4-5. For
      another employee to be deemed similarly situated for purposes of an affirmative
      defense of discrimination based on disparate treatment, all relevant aspects of the
      appellant’s employment situation must be “nearly identical” to that of the
      comparator employee. Ly v. Department of the Treasury, 118 M.S.P.R. 481, ¶ 10
      (2012). Thus, to be similarly situated, a comparator must have reported to the
      same supervisor, been subjected to the same standards governing discipline, and
      engaged in conduct similar to the appellant’s without differentiating or mitigating
      circumstances.    Id.   The administrative judge found that the supervisor who
      disciplined one of the alleged comparators is not the same official who proposed
      or decided to effect the appellant’s termination. ID at 16. She also found that the
      alleged misconduct by both coworkers centered around only a single incident, as
      described by the appellant, whereas the appellant is alleged to have engaged in
      10 different instances of misconduct. ID at 15. We agree with the administrative
      judge that the appellant failed to show that he was similarly situated to either
      coworker for the reasons explained in the initial decision . ID at 15-16.
¶15         The appellant also claims that his supervisor publicly commended a
      Caucasian coworker for the results of an inspection for which the appellant
      asserts he was responsible and treated him differently than other coworkers,
      whose race or national origin he did not provide, regarding leave requests . IAF,
      Tab 12 at 6. The appellant’s supervisor submitted a sworn statement wherein she
                                                                                       8

      explained that her public commendation of the Caucasian coworker was for extra
      work done prior to the inspection. IAF, Tab 15 at 9. She also stated that she
      never attempted to rework the appellant’s schedule as a result of him requesting
      leave as a form of discrimination and that she follows proper procedures to keep
      the store adequately staffed. Id. at 8-9. We agree with the administrative judge
      that the agency’s explanation of these incidents is believable and does not give
      rise to a hint of pretext. ID at 16. Based on the foregoing, the administrative
      judge found, and we agree, that the appellant failed to show by preponderant
      evidence that either race or national origin was a motivating factor in the removal
      action. Id.; see Savage, 122 M.S.P.R. 612, ¶ 51.
¶16        The appellant also generally contends that the agency failed to follow
      policy and procedure in terminating him, that he was not treated fairly and
      equitably, and that he was not warned of the allegations before discipline was
      imposed. PFR File, Tab 1 at 3-5; IAF, Tab 1 at 5, Tab 11 at 4-5.               The
      administrative judge found, and we agree, that there is no evidence that the
      agency failed to follow its own policy and procedure or that the appellant was not
      treated fairly. ID at 17. Further, although the appellant alleges that he was not
      properly warned of the allegations, the record is clear that he had an opportunity
      to respond to the proposal and that he availed himself of that opportunity. IAF,
      Tab 4 at 23-40; see Cleveland Board of Education v. Loudermill, 470 U.S. 532,
      546 (1985) (providing that a tenured public employee is entitled to prior notice
      and an opportunity to respond before being deprived of a property right in
      continued employment).
¶17        To the extent that the appellant is arguing that he should have been warned
      about his behavior prior to the proposal notice and that a failure to do so
      constitutes harmful error, he has failed to identify any law, rule, or regulation
      showing that the agency was obligated to provide such a warning. The record
      shows that the appellant received equal employment opportunity training in 2014
      and 2015, and was familiar with the agency’s policy regarding sexua l harassment
                                                                                          9

      in the workplace. IAF, Tab 4 at 20, 61, 67. We find that the appellant should
      have known that his conduct, which included at least three instances of
      inappropriate physical contact and several other instances of inappropriate
      comments and sexually suggestive gestures, was inappropriate and did not require
      any preliminary warning prior to the issuance of the proposed removal notice.
¶18         Next, the appellant argues on review that he was not given a fair
      opportunity to identify and address the issues at the prehearing conference. 2 PFR
      File, Tab 1 at 2. The appellant has failed to assert what issues he would have
      raised in a prehearing conference that he was not able to raise. However, even if
      he had, the appellant had an opportunity to raise any such issue. On April 18,
      2016, the administrative judge conducted a close of record conference during
      which the issues were thoroughly discussed.        IAF, Tab 10.     That conference
      resulted in an order summarizing the matters covered during the conference and
      provided both parties with an opportunity to submit any objections to the
      accuracy of the summary.      Id.   The appellant did not submit any objections.
      Based on the foregoing, we find the appellant’s allegation to be without merit.
      See Mosby v. Department of Housing & Urban Development, 114 M.S.P.R. 674,
      ¶ 8 (2010) (stating that, ordinarily, an appellant is deemed to have abandoned an
      affirmative defense if it is not included in the list of issues in a prehearing
      conference summary and the appellant was afforded an opportunity to object to
      the conference summary but did not do so).
¶19         We have considered the appellant’s arguments on review but have
      concluded that a different outcome is not warranted. Accordingly, we affirm the
      initial decision.




      2
        Because the appellant did not request a hearing, he was not entitled to a prehearing
      conference but rather a close of record conference.
                                                                                10

                 NOTICE TO THE APPELLANT REGARDING
                    YOUR FURTHER REVIEW RIGHTS
      You have the right to request further review of this final decision.

Discrimination Claims: Administrative Review
      You may request review of this final decision on your discrimination
claims by the Equal Employment Opportunity Commission (EEOC). Title 5 of
the United States Code, section 7702(b)(1) (5 U.S.C. § 7702(b)(1)).          If you
submit your request by regular U.S. mail, the address of the EEOC is:
                           Office of Federal Operations
                    Equal Employment Opportunity Commission
                                 P.O. Box 77960
                            Washington, D.C. 20013

If you submit your request via commercial delivery or by a method requiring a
signature, it must be addressed to:
                           Office of Federal Operations
                    Equal Employment Opportunity Commission
                                131 M Street, NE
                                  Suite 5SW12G
                            Washington, D.C. 20507

You should send your request to EEOC no later than 30 calendar days after your
receipt of this order. If you have a representative in this case, and your
representative receives this order before you do, then yo u must file with EEOC no
later than 30 calendar days after receipt by your representative. If you choose to
file, be very careful to file on time.

Discrimination and Other Claims: Judicial Action
      If you do not request EEOC to review this final decision o n your
discrimination claims, you may file a civil action against the agency on both your
discrimination claims and your other claims in an appropriate U.S. district court.
See 5 U.S.C. § 7703(b)(2). You must file your civil action with the district court
no later than 30 calendar days after your receipt of this order. If you have a
representative in this case, and your representative receives this order before you
                                                                                11

do, then you must file with the district court no later than 30 calendar days after
receipt by your representative. If you choose to file, be very careful to file on
time.   If the action involves a claim of discrimination based on race, color,
religion, sex, national origin, or a disabling condition, you may be entitled to
representation by a court-appointed lawyer and to waiver of any requirement of
prepayment of fees, costs, or other security.        See 42 U.S.C. § 2000e-5(f);
29 U.S.C. § 794a.




FOR THE BOARD:                           ______________________________
                                         Jennifer Everling
                                         Acting Clerk of the Board
Washington, D.C.